Exhibit 10(f)(2)

SUN INTERNATIONAL HOTELS LIMITED
SUN INTERNATIONAL NORTH AMERICA, INC.
SUN INTERNATIONAL BAHAMAS LIMITED


December 14, 2001

Canadian Imperial Bank of Commerce
as Administrative Agent
425 Lexington Avenue
New York, NY 10017


Each of the Lenders party to the
Credit Agreement referred to below

LETTER AMENDMENT

Gentlemen and Ladies:

     We refer to the Fourth Amended and Restated Revolving Credit Agreement,
dated as of November 9, 2001 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among Sun
International Hotels Limited, a corporation organized under the laws of The
Commonwealth of the Bahamas (“SIHL”), Sun International North America, Inc., a
corporation organized under the laws of the State of Delaware (“SINA”), Sun
International Bahamas Limited, a corporation organized under the laws of The
Commonwealth of the Bahamas (“SIBL”; SIHL, SINA and SIBL are each individually
referred to as a “Borrower” and collectively referred to as the “Borrowers”),
the financial institutions as are or may become parties thereto (collectively
referred to as the “Lenders”), Canadian Imperial Bank of Commerce, acting
through one or more of its agencies, branches or affiliates (“CIBC”), as the
administrative agent (in such capacity, the “Administrative Agent”), Deutsche
Bank Alex.Brown Inc. and Bear Stearns Corporate Lending Inc., as co-syndication
agents (collectively in such capacities, the “Co-Syndication Agents”) and Bank
of America, N.A. and Wells Fargo Bank, N.A., as co-documentation agents
(collectively in such capacities, the “Co-Documentation Agents”). Unless
otherwise defined in this letter (this “Letter”) or the context otherwise
requires, terms used in this Letter have the meanings provided in the Credit
Agreement.

     By this Letter, the Borrowers hereby request that the Foreign Currency
Letter of Credit Commitment Amount be increased from $3,000,000 to $30,000,000.
Upon the receipt of approval of the Required Lenders, the figure “$3,000,000” in
the definition of the term “Foreign Currency Letter of Credit Commitment Amount”
in the Credit Agreement shall be deleted and replaced with the figure
“$30,000,000”.

     In order to induce the Lenders to agree to the foregoing amendment, the
Borrowers hereby (a) confirm and restate all representations and warranties
contained in the Credit Agreement and the Loan Documents as of the date hereof
and (b) confirm that, after giving effect hereto, no Default has occurred and is
continuing. This Letter shall become effective as of the date first above
written upon receipt by the Administrative Agent of counterparts of this Letter
duly executed by each of the Borrowers, the Required Lenders and each of the
Guarantors.

     This Letter may be executed by the parties hereto in several counterparts,
each of which shall be an original and all of which shall constitute together
but one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter by facsimile shall be effective as delivery of a
manually executed counterpart of this Letter.

     THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK. Except as expressly stated herein, all
of the terms and provisions of the Credit Agreement and the other Loan Documents
shall remain in full force and effect. This Letter is a Loan Document executed
pursuant to the Credit Agreement and shall be construed and administered in
accordance with all of the terms and provisions of the Credit Agreement. No
modification by any Lender hereunder shall be applicable to subsequent
transactions. No modification hereunder shall require any similar or dissimilar
modification hereafter to be granted.

2

     If you are in agreement with the foregoing terms, kindly execute this
Letter in the space provided below and deliver to the Administrative Agent an
executed counterpart of this Letter.



            Very truly yours,       SUN INTERNATIONAL HOTELS LIMITED       By:
/s/ William C. Murtha       Title:  Authorized Signatory
        SUN INTERNATIONAL NORTH AMERICA, INC.       By: /s/ William C. Murtha
      Title: Senior Vice President
        SUN INTERNATIONAL BAHAMAS LIMITED       By: /s/ William C. Murtha      
Title: Authorized Signatory


 
3



            THE AMENDMENT SET FORTH ABOVE IS HEREBY AGREED TO AND ACCEPTED AS OF
THE DATE FIRST ABOVE WRITTEN:         CIBC INC.             By: /s/ Paul J.
Chakmak       Title: Managing Director,
CIBC World Markets Corp., AS AGENT

 
4



            THE AMENDMENT SET FORTH ABOVE IS HEREBY AGREED TO AND ACCEPTED AS OF
THE DATE FIRST ABOVE WRITTEN:         CANADIAN IMPERIAL BANK OF
COMMERCE, as Administrative Agent             By: /s/ Paul J. Chakmak      
Title: Managing Director,
CIBC World Markets Corp., AS AGENT

 
5



                THE AMENDMENT SET FORTH ABOVE IS HEREBY AGREED TO AND ACCEPTED
AS OF THE DATE FIRST ABOVE WRITTEN:     For and on behalf of
ABSA BANK LIMITED, LONDON BRANCH         By:   /s/ Martin S. Collard   By:   /s/
David W. Colgan   Title:   Senior Manager, Corporate Banking   Title:   Head of
Corporate Banking   Date:   21 January, 2002   Date:   21 January, 2002    

 
6



            THE AMENDMENT SET FORTH ABOVE IS HEREBY AGREED TO AND ACCEPTED AS OF
THE DATE FIRST ABOVE WRITTEN:         BANKERS TRUST COMPANY             By: /s/
Linda Wang     Title: Vice President

 
7



            THE AMENDMENT SET FORTH ABOVE IS HEREBY AGREED TO AND ACCEPTED AS OF
THE DATE FIRST ABOVE WRITTEN:         BANK OF AMERICA
NAME OF INSTITUTION             By: /s/ Matthew Koenig       Title: Managing
Director

 
8



            THE AMENDMENT SET FORTH ABOVE IS HEREBY AGREED TO AND ACCEPTED AS OF
THE DATE FIRST ABOVE WRITTEN:         FLEET NATIONAL BANK
NAME OF INSTITUTION             By: /s/ John T. Harrison       Title: Senior
Vice President

 
9



            THE AMENDMENT SET FORTH ABOVE IS HEREBY AGREED TO AND ACCEPTED AS OF
THE DATE FIRST ABOVE WRITTEN:         NEDCOR BANK LIMITEDNAME OF INSTITUTION    
        By: /s/
    Title: Senior Manager         By: /s/     Title: Head of Credit

 
10



            THE UNDERSIGNED GUARANTORS HAVE REVIEWED AND APPROVED THE ATTACHED
LETTER. BY THEIR SIGNATURES BELOW, THEY HEREBY RATIFY AND AFFIRM THEIR
OBLIGATIONS UNDER THE GUARANTY.         BIRBO NV       By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory         SUN HOTELS
INTERNATIONAL MANAGEMENT NV             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory         SUN
INTERNATIONAL FINANCE LIMITED             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory         SUN HOTELS
INTERNATIONAL (BERMUDA), LIMITED             By: /s/ William C. Murtha     Name:
/s/ William C. Murtha     Title: Authorized Signatory    

 
11



            ABERDEEN MANAGEMENT LIMITED             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory         SUN
INTERNATIONAL MANAGEMENT LIMITED             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory         PARADISE
ISLAND LIMITED             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory         SUN
INTERNATIONAL TIMESHARE LIMITED             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory         PARADISE
SECURITY SERVICES LIMITED             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory    

 
12



            PURPOSEFUL BV             By: /s/ William C. Murtha     Name:
William C. Murtha     Title: Authorized Signatory         SUN INTERNATIONAL
MARKETING (UK) LTD.             By: /s/ William C. Murtha     Name: William C.
Murtha     Title: Authorized Signatory         SUN COVE, LTD.             By:
/s/ William C. Murtha     Name: William C. Murtha     Title: Authorized
Signatory         SUN INTERNATIONAL DEVELOPMENT (TIMESHARE) LIMITED            
By: /s/ William C. Murtha     Name: William C. Murtha     Title: Authorized
Signatory         ISLAND HOTEL COMPANY LIMITED             By: /s/ William C.
Murtha     Name: William C. Murtha     Title: Authorized Signatory    

 
13



            SUNONLINE LIMITED             By: /s/ William C. Murtha     Name:
William C. Murtha     Title: Authorized Signatory         BAHAMAS - TRADING
LIMITED             By: /s/ William C. Murtha     Name: William C. Murtha    
Title: Authorized Signatory         SUN INTERNATIONAL NETWORK DATA LIMITED      
      By: /s/ William C. Murtha     Name: William C. Murtha     Title:
Authorized Signatory         SUNONLINE (IOM) LIMITED             By: /s/ William
C. Murtha     Name: William C. Murtha     Title: Authorized Signatory        
SUN INTERNATIONAL NETWORK SERVICES LIMITED             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory    


 
14



            SUN COVE CALIFORNIA, INC.             By: /s/ William C. Murtha    
Name: William C. Murtha     Title: Authorized Signatory         SUN
INTERNATIONAL NEVADA, INC.             By: /s/ William C. Murtha     Name:
William C. Murtha     Title: Authorized Signatory         PARADISE BEACH INN
LIMITED             By: /s/ William C. Murtha     Name: William C. Murtha    
Title: Authorized Signatory         PARADISE ENTERPRISES LIMITED             By:
/s/ William C. Murtha     Name: William C. Murtha     Title: Authorized
Signatory         PARADISE ACQUISITIONS LIMITED             By: /s/ William C.
Murtha     Name: William C. Murtha     Title: Authorized Signatory


     

15

            SUN INTERNATIONAL DEVELOPMENT LIMITED             By: /s/ William C.
Murtha     Name: William C. Murtha     Title: Authorized Signatory        
PARADISE ISLAND FUTURES LIMITED             By: /s/ William C. Murtha     Name:
William C. Murtha     Title: Authorized Signatory         SUN INTERNATIONAL
RESORTS, INC.             By: /s/ William C. Murtha     Name: William C. Murtha
    Title: Authorized Signatory         PIV, INC.             By: /s/ William C.
Murtha     Name: William C. Murtha     Title: Authorized Signatory         ISS,
INC.             By: /s/ William C. Murtha     Name: William C. Murtha    
Title: Authorized Signatory    

16



            SUN INTERNATIONAL MARKETING, INC.             By: /s/ William C.
Murtha
    Name: William C. Murtha     Title: Authorized Signatory         SUN
INTERNATIONAL NEW YORK, INC.             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory         SUN
INTERNATIONAL DEVELOPMENT GROUP, INC.             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory         SUN VACANCES
SA             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory         SUN COVE NEW
YORK, INC.             By: /s/ William C. Murtha
    Name: William C. Murtha     Title: Authorized Signatory    

 
17